DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending and under examination.

Priority
	This application is continuation application (CON) of U.S. application 16/340,855, filed 4/10/2019, which is a national stage entry (371) of PCT/EP2017/076188, filed 10/13/2017, which claims priority from U.S. provisional application 62407678, filed 10/13/2016, which is acknowledged.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56). 
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-4,  and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
In the instant case, claim 1 is directed to an anti-LAG-3 antibody or an antigen-binding portion thereof, wherein the antibody binds to the same epitope of human LAG-3 as antibody 15532, 15646, 15723, 15595, 15431, 15572 or 15011; or the antibody or antigen-binding portion competes for binding to human LAG-3 with antibody 15532, 15646, 15723, 15595, 15431, 15572 or 15011.  The instant specification disclosed that the 15532 antibody binds to epitopes located between residues 78-105, 123-131.  The instant specification also disclosed that the 15431 antibody binds to epitopes located between residues 23-30, 40-66, 88-105, 123-137, 148-152.  The instant specification also disclosed that the 15572 antibody binds to epitopes located between residues 23-30, 40-66, 98-105, 118-137, 148-161.  The instant specification also disclosed that the 15011 antibody binds to epitopes located between residues 98-105 (Specification page 78, Table 7).  The Specification does not disclose the epitopes that the 15646, 15723, and 15595 antibodies bind to. Further, the instant specification has not disclosed and the art does not teach the genus of all antibodies that can bind to the disclosed residues above. 
Claim 2 is broadly drawn to an anti-LAG-3 antibody wherein the antibody comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody; and further wherein the CDR sequences have at least 90% homology to the recited amino acid sequences in instant claim 2.
	The specification discloses antibodies 15532, 15646, 15723, 15595, 15431, 15572 and 15011 in Tables 1 and 2.  The specification does not disclose any isolated monoclonal antibodies with 6 CDRs not from a single parental antibody.  The specification does not disclose any antibodies comprising CDR sequences which has at least 90% homology to 15532, 15646, 15723, 15595, 15431, 15572 and 15011 in Tables 1 and 2. Thus, the written description is not commensurate in scope with the claims which read on a genus of antibodies that comprise less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody. There is a lack of a written description regarding which amino acids within the anti LAG 3 antibody can be changed by deletion, addition, substitution and/or combination thereof, such that the resulting antibody still would have the claimed function (i.e. bind to LAG-3).
	The specification does not describe an actual reduction to practice of an anti LAG 3 antibody comprising CDRs, wherein the CDRs respectively comprise an amino acid sequence which has at least 90% homology to the CDRs of 15532, 15646, 15723, 15595, 15431, 15572 and 15011 in Tables 1 and 2.
Although the specification discloses antibodies in Tables 1-2 which bind to LAG-3, the specification does not describe an actual monoclonal antibody that comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody that binds to LAG-3. The genus of antibodies encompassed in the instant claims is far broader than just these disclosed antibodies. 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018), teach that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). The alterations in binding that were observed in these two variants demonstrate the highly influential role of CDRL3 in binding MC-LR. Thus, the state of the art recognized that it would be highly unpredictable that a specific humanized antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody.  Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody.  One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to the antibodies listed in Tables 1-2, to antibodies that are characterized by comprise different CDRs from different parental antibodies, such that the resulting antibody comprising an amino acid sequence which comprises of different CDRs from different parental antibodies still has the claimed function (i.e. bind to LAG-3).  There is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize other members of the claimed genus from the disclosure of monoclonal antibodies 15532, 15646, 15723, 15595, 15431, 15572 and 15011 in Tables 1 and 2.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies as broadly as is claimed.  Further, the specification also fails to describe a representative number of members of the claimed genus.  Edwards (Edwards et al. 2003. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BlyS. Journal of Molecular Biology 334:103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, reflecting the high diversity of antibodies. Thus, the recited 6 antibodies cannot be considered representative of the genus.
Additionally, although the specification discloses anti LAG-3 antibodies 15532, 15646, 15723, 15595, 15431, 15572 and 15011 in Tables 1 and 2, wherein all 6 CDRs of the anti LAG-3 antibodies are defined, it does not disclose the structure encompassed by the full scope of the claims wherein the anti LAG 3 antibodies are characterized by comprising CDRs which have at least 90% homology to CDRs of the anti LAG 3 antibodies 15532, 15646, 15723, 15595, 15431, 15572 and 15011 in Tables 1 and 2, wherein the 10% of changes can be in the 6 CDR regions of these anti LAG-3 antibodies.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here.  Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the broad claimed genus of antibodies that can bind to residues 78-105, 123-131, 23-30, 40-66, 88-105, 123-137, 148-152, 40-66, 98-105, 118-137, 148-161 (Specification page 78, Table 7).  Although the interaction of the antibody binding domain with antigen had been well characterized in the art, one still cannot predict the structural or functional features of plethora of antibodies that can bind to an epitope.  Berglund  (Berglund et al, 2008, Protein Science, 17:606-613) went on to show that a linear epitope is comprised of 9-22 continuous amino acids on a protein (page 606, left column, lines 3-8) and a conformational epitope is comprised of stretches of several linear epitopes where at least one of the linear epitope is at least 4-7 residues in length (Berglund et al, 2008; specifically note on page 606, left column, lines 8-12 in particular). Chen (Sci Adv. 2020 Apr 1;6(14):eaaz7825) further confirms that “currently, there are no methods available offering solutions to select and identify antibodies binding to a specific conformational epitope of an antigen” (Abstract).  Chen discloses a screen method for identifying antibodies that to the proximity site of an epitope (see abstract). However, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
However, these and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that binds to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope.
Further, the instant specification does not describe the structural features shared by members of a genus of antibodies that can bind to residues 78-105, 123-131, 23-30, 40-66, 88-105, 123-137, 148-152, 40-66, 98-105, 118-137, 148-161.    Additionally, the specification provides neither a representative number of antibodies the represent a genus of antibodies can bind to residues 78-105, 123-131, 23-30, 40-66, 88-105, 123-137, 148-152, 40-66, 98-105, 118-137, 148-161.  Furthermore, there is no evidence that only antibodies with the six CDRs of the 15532, 15431, 15572, and 15011 antibodies define the boundaries of the genus of antibodies binding the recited epitope.  To the contrary, the skilled artisan recognized that there are generally a plethora of potential antibody structures that would bind the same epitope.  For example, antibodies to the epitope might be mouse antibodies, human antibodies, rabbit antibodies, llama antibodies, rat antibodies, recombinant antibodies such as those produced in phage, etc.  From the instant specification, there is no basis by which the artisan would expect that the rat or chicken antibodies that are disclosed in the instant specification (paragraph 223), are representative of this extensive genus of antibodies that bind to residues 78-105, 123-131, 23-30, 40-66, 88-105, 123-137, 148-152, 40-66, 98-105, 118-137, 148-161.  Likewise, the art does not provide any indication that a single antibody would be representative of the genus of antibodies that bind a particular epitope.  Even antibodies from the same species that bind the same epitope are generally structurally distinct.  Thus, a claimed genus of “any” antibody that binds a particular epitope is necessarily extremely large and structurally diverse.  
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”.  Page 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath, page 1116).  As discussed above, even though the Applicant proposes a genus of antibodies that binds to residues 78-87, 84-92, 88-97, 95-100, 98-105, and 123-131, the skilled artisan cannot predict the detailed chemical structure of a genus of antibodies that are directed to bind to residues 78-87, 84-92, 88-97, 95-100, 98-105, and 123-131.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of binding at a particular epitope.  The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Further, claims 3 and 4 are rejected because the antigen-binding portion is not defined. The rejection for claims 3 and 4 can be overcome by amending the claims to recite “wherein the antibody or antigen binding portion thereof comprises 6 CDRs are recited in claim 3 or comprises VH and VL as recited in claim 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11390676 B2 in view of Triebel (US 20150259420 A1, published 9/17/2015). Although the claims at issue are not identical, they are not patentably distinct from each other.
In regards to instant claim 1, claim 1 of the U.S. patent discloses an anti-LAG-3 antibody or an antigen-binding portion thereof, wherein said antibody or antigen-binding portion thereof comprises the H-CDR1-3 and L-CDR1-3 amino acid sequences of SEQ ID NOs: 41, 42, 43, 44, 45, and 40, respectively. SEQ ID NOs: 40-45 of the U.S. patent are identical to SEQ ID NOs: 40-45, respectively, of the instant application. 
Claim 2 of the U.S. patent discloses the anti-LAG-3 antibody or antigen-binding portion of claim 1, wherein said antibody or antigen-binding portion thereof comprises a heavy chain variable domain and a light chain variable domain having the amino acid sequences of SEQ ID NOs: 7 and 8, respectively. SEQ ID NOs: 7-8 of the U.S. patent are identical to SEQ ID NOs: 7-8, respectively, of the instant application.
Claim 12 of the U.S. patent discloses an anti-LAG-3 antibody that comprises an HC with the amino acid sequences of SEQ ID NOs: 7 and 30 and an LC with the amino acid sequences of SEQ ID NOs: 8 and 34. SEQ ID NOs: 7-8, 30, and 34 of the U.S. patent are identical to SEQ ID NOs: 7-8, 7-8, 30, and 34 respectively, of the instant application.
The U.S. patent further claims the anti-LAG-3 antibody or antigen-binding portion of claim 1, wherein the antibody or antigen-binding portion has at least one property selected from:
a) at a concentration of 20 μg/mL, reduces the binding of human LAG-3 to human MEW class II on A375 cells by greater than 85% compared to a negative control antibody as determined by a flow cytometric competition assay;
b) at a concentration of 20 μg/mL, reduces the binding of human LAG-3 to human MEW class II on A375 cells to between 35% and 85% compared to a negative control antibody as determined by a flow cytometric competition assay;
c) blocks binding between human LAG-3 expressed on Jurkat cells and human MEW class II expressed on Raji cells;
d) binds to human LAG-3 with an EC50 of 0.1 nM or less as measured by flow cytometry;
e) binds to cynomolgus LAG-3 with an EC50 of 0.3 nM or less as measured by flow cytometry;
f) binds to human LAG-3 with a KD of 3.0×10−8M or less as measured by surface plasmon resonance;
g) binds to cynomolgus LAG-3 with a KD of 1.5×10−7 M or less as measured by surface plasmon resonance;
h) binds to mouse LAG-3 with a KD of 3.5×10−8 M or less as measured by surface plasmon resonance;
i) stimulates IL-2 production in Staphylococcal enterotoxin B (SEB) treated human peripheral blood mononuclear cells (PBMCs);
j) reduces cellular levels of LAG-3 in human T cells;
k) reduces soluble levels of LAG-3 in the culture of human T cells;
l) induces tumor growth regression in vivo;
m) delays tumor growth in vivo; and
n) does not bind to the same epitope of human LAG-3 as antibody 25F7-Lag3.5.
The U.S. patent further claims the antibody is of isotype IgG subclass IgG1.
The U.S. patent further claims a pharmaceutical composition comprising at least one anti-LAG-3 antibody or antigen-binding portion thereof of claim 1 and a pharmaceutically acceptable excipient.
The U.S. patent further claims a bi-specific binding molecule comprising the antigen-binding portion of an anti-LAG-3 antibody of claim 1 and the antigen-binding portion of another, distinct antibody.
The U.S. patent further claims a method for treating cancer in a patient, comprising administering to said patient the antibody or antigen-binding portion of claim 1.
The U.S. patent further claims a method for treating cancer in a patient, wherein the cancer originates in a tissue selected from the group consisting of skin, lung, intestine, colon, ovary, brain, prostate, kidney, soft tissues, hematopoietic system, head and neck, liver, bladder, breast, stomach, uterus, and pancreas.
The U.S. patent further claims the cancer is fibrosarcoma, non-small cell lung cancer, melanoma, glioblastoma, gliosarcoma, or colorectal cancer.
The U.S. patent further claims a method for enhancing immunity in a cancer patient in need thereof, comprising administering to said patient the anti-LAG-3 antibody or antigen-binding portion of claim 1.
The U.S. patent further claims a method for treating cancer in a patient, further comprising administering to the patient an immunostimulatory agent, a vaccine, a chemotherapeutic agent, an anti-neoplastic agent, an anti-angiogenic agent, a tyrosine kinase inhibitor, an anti-LAG-3 antibody, radiation therapy, retinoic acid, phenylbutyrate, all-trans-retinoic acid, or vitamin D.
The U.S. patent does not claim an isolated nucleic acid molecule comprising a nucleotide sequence that encodes the heavy chain sequence, a nucleotide sequence that encodes the light chain sequence, or both, of the anti-LAG-3 antibody; a vector comprising the isolated nucleic acid molecule, wherein said vector further comprises an expression control sequence; and a host cell comprising a nucleotide sequence that encodes the heavy chain sequence, and a nucleotide sequence that encodes the light chain sequence, of the anti-LAG-3 antibody or antigen-binding portion.
This deficiency is made up for by Triebel.
Triebel teaches isolated antibody molecule capable of binding to human Lymphocyte Activation Gene-3 (LAG-3) (Triebel, claim 1), an isolated nucleic acid comprising a first nucleotide sequence that encodes a VH, or a second nucleotide sequence that encodes a VL, or both, of an antibody molecule capable of binding to human LAG-3 (Triebel, claim 29), an expression vector comprising the nucleic acid (claim  35), and a host cell comprising the nucleic acid molecule (Triebel, claim 37).
Thus, it was conventional practice in the arts to make nucleic acid, vector and host cells for recombinant production of the antibody (Triebel, claim 39). One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to make the nucleic acid, vector, and host cells in order to produce the claimed antibody.

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 17834554 (reference application) in view of Triebel (US 20150259420 A1, published 9/17/2015). Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending application claims a composition comprising an anti-LAG-3 antibody or the antigen-binding portion thereof comprising H-CDR1-3 and L-CDR1-3 that comprise the amino acid sequences of SEQ ID NOs: 318-323, respectively. SEQ ID NOs: 318-323 of the copending application are identical to SEQ ID NOs: 40-45, respectively, of the instant application.
The copending application claims the anti-LAG-3 antibody or the antigen- binding portion thereof has at least one of the following properties: a) at a concentration of 20 µg/mL, reduces the binding of human LAG-3 to human MHC class II on A375 cells by greater than 85% compared to a negative control antibody as determined by a flow cytometric competition assay; b) at a concentration of 20 pg/mL, reduces the binding of human LAG-3 to human MHC class II on A375 cells to between 35% and 85% compared to a negative control antibody as determined by a flow cytometric competition assay; c) blocks binding between human LAG-3 expressed on Jurkat cells and human MHC class II expressed on Raji cells; d) binds to human LAG-3 with an EC50 of 0.1 nM or less as measured by flow cytometry; e) binds to cynomolgus LAG-3 with an EC50 of 0.3 nM or less as measured by flow cytometry; f) binds to human LAG-3 with a Ko of 3.0x10-8 M or less as measured by surface plasmon resonance; g) binds to cynomolgus LAG-3 with a Ko of 1.5x10-7 M or less as measured by surface plasmon resonance; h) binds to mouse LAG-3 with a Ko of 3.5x10-8 M or less as measured by surface plasmon resonance; i) stimulates IL-2 production in Staphylococcal enterotoxin B (SEB) treated human peripheral blood mononuclear cells (PBMCs); j) reduces cellular levels of LAG-3 in human T cells; k) reduces soluble levels of LAG-3 in the culture of human T cells; I) induces tumor growth regression in vivo; m) delays tumor growth in vivo; and n) does not bind to the same epitope of human LAG-3 as antibody 25F7- Lag3.5.
The copending application claims the anti-LAG-3 antibody or the antigen- binding portion thereof comprises a heavy chain variable domain and a light chain variable domain that comprise the amino acid sequences of SEQ ID NOs: 316 and 317, respectively. SEQ ID NOs: 316-317 of the copending application are identical to SEQ ID NOs: 7-8, respectively, of the instant application.
The copending application claims an anti-LAG-3 antibody comprises a heavy chain that comprises the amino acid sequences of SEQ ID NO: 316 and 375 and a light chain that comprises the amino acid sequences of SEQ ID NOs: 317 and 378. SEQ ID NOs: 316-317, 375, and 378 of the copending application are identical to SEQ ID NOs: 7-8, 30, and 34, respectively, of the instant application.
The copending application claims a pharmaceutical composition comprising the composition of the anti-LAG-3 antibody and a pharmaceutically acceptable excipient.
The copending application claims a method of enhancing immunity in a human patient in need thereof, comprising administering to the patient an anti-LAG-3 antibody or an antigen-binding portion thereof;; wherein the anti-LAG-3 antibody or the antigen-binding portion thereof comprises H-CDR1-3 and L-CDR1-3 that comprise the amino acid sequences of SEQ ID NOs: 318-323, respectively.
The copending application claims a method of enhancing immunity in a human patient in need thereof, wherein the anti-LAG-3 antibody or the antigen- binding portion thereof comprises a heavy chain variable domain and a light chain variable domain that comprise the amino acid sequences of SEQ ID NOs: 316 and 317, respectively.
The copending application claims a method of enhancing immunity in a human patient in need thereof, wherein the anti-LAG-3 antibody comprises a heavy chain that comprises the amino acid sequences of SEQ ID NO: 316 and 375 and a light chain that comprises the amino acid sequences of SEQ ID NOs: 317 and 378.
The copending application claims a method of enhancing immunity in a human patient in need thereof, wherein the patient has cancer.
The copending application claims a method of enhancing immunity in a human patient in need thereof, wherein the patient has cancer, wherein the cancer is a hematological malignancy or solid tumor.
The copending application claims a method of enhancing immunity in a human patient in need thereof, wherein the patient has cancer, wherein the cancer is leukemia, Hodgkin's lymphoma, non-Hodgkin's lymphoma, or myeloma.
The copending application claims a method of enhancing immunity in a human patient in need thereof, wherein the patient has cancer, wherein the cancer is melanoma, non-small cell lung cancer, bladder cancer, head and neck squamous cell carcinoma, ovarian cancer, colorectal cancer, renal cell carcinoma, Merkel-cell carcinoma, fibrosarcoma, gliosarcoma, or glioblastoma.
The copending application claims a method of enhancing immunity in a human patient in need thereof, further comprising administering to the patient radiation therapy, or at least one of a chemotherapeutic agent, an anti- neoplastic agent, and an anti-angiogenic agent.
The copending application does not claim an isolated nucleic acid molecule comprising a nucleotide sequence that encodes the heavy chain sequence, a nucleotide sequence that encodes the light chain sequence, or both, of the anti-LAG-3 antibody; a vector comprising the isolated nucleic acid molecule, wherein said vector further comprises an expression control sequence; and a host cell comprising a nucleotide sequence that encodes the heavy chain sequence, and a nucleotide sequence that encodes the light chain sequence, of the anti-LAG-3 antibody or antigen-binding portion.
This deficiency is made up for by Triebel.
Triebel teaches isolated antibody molecule capable of binding to human Lymphocyte Activation Gene-3 (LAG-3) (Triebel, claim 1), an isolated nucleic acid comprising a first nucleotide sequence that encodes a VH, or a second nucleotide sequence that encodes a VL, or both, of an antibody molecule capable of binding to human LAG-3 (Triebel, claim 29), an expression vector comprising the nucleic acid (claim  35), and a host cell comprising the nucleic acid molecule (Triebel, claim 37).
Thus, it was conventional practice in the arts to make nucleic acid, vector and host cells for recombinant production of the antibody (Triebel, claim 39). One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to make the nucleic acid, vector, and host cells in order to produce the claimed antibody.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusions
6.	No claims are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643    

/HONG SANG/Primary Examiner, Art Unit 1643